For Immediate Release Date:February 5, 2013 Contact:Roger S. Deacon Chief Financial Officer Phone:(215) 775-1435 FOX CHASE BANCORP, INC. REPORTS INCREASE IN EARNINGS FOR THE QUARTER AND YEAR ENDED DECEMBER 31, 2012 (Announces an Increase in Cash Dividend to $0.06 Per Share) HATBORO, PA. February 5, 2013 – Fox Chase Bancorp, Inc. (the “Company”) (NASDAQ GS: FXCB), the holding company for Fox Chase Bank (the “Bank”), today announced net income of $5.1 million, or $0.43 per diluted share, for the year ended December 31, 2012,compared to $4.8 million, or $0.36 per diluted share, for the year ended December 31, 2011.The Company reported net income of $1.9 million, or $0.16 per diluted share for the quarter ended December 31, 2012 compared to net income of $1.0 million, or $0.09 per diluted share, for the quarter ended December 31, 2011. The Company also announced that its Board of Directors declared an increase in the cash dividend to $0.06 per outstanding share of common stock. The dividend will be paid on or about March 5, 2013 to stockholders of record as of the close of business on February 19, 2013. Thomas M. Petro, President and Chief Executive Officer said, “We are pleased with our financial performance as 2012 diluted earnings per share increased by 19.4% to $0.43 per share.Continued focus on our commercial business strategy produced an annual increase of 18.6% in the average balance of commercial loans and an 18.4% in the average balance of non-interest bearing deposits.While the pace of nonperforming asset formation has slowed, the levels remain elevated and we continue to devote considerable energy and costs to resolving these issues.In looking ahead to 2013, we remain focused on increasing the Company’s profitability, building our commercial loan portfolio and reducing nonperforming assets.” Highlights for the year and quarter ended December 31, 2012 included: · Total assets were $1.09 billion at December 31, 2012, an increase of $72.5 million, or 7.1% from $1.02 billion at December 31, 2011.Total loans were $683.9 million at December 31, 2012, an increase of $13.3 million, or 2.0%, from $670.6 million at December 31, 2011, and an increase of $10.2 million, or 1.5%, from $673.7 million at September 30, 2012. The increase during the year ended December 31, 2012 was driven by an increase of $66.3 million, or 15.1%, in commercial loans.The increase in commercial loans was comprised of $55.9 million in multi-family and commercial real estate loans, $6.0 million in commercial and industrial loans and $4.4 million in commercial construction loans, offset by a $39.8 million decrease in one-to four-family residential mortgage loans due to normal amortization exceeding new loans originated, and a $14.1 million decrease in consumer loans.The increase in total loans during the three months ended December 31, 2012 was driven by an increase in commercial loans of $23.9 million, representing an annualized increase of 19.9%.This commercial loan increase was comprised of $16.5 million in multi-family and commercial real estate loans, $3.1 million in commercial construction loans and $4.3 million in commercial and industrial loans. · Total stockholders’ equity was $181.5 million at December 31, 2012, a decrease of $6.7 million, or 3.6%, from $188.2 million at December 31, 2011, primarily due to the repurchase of 724,700 shares of Company common stock at an aggregate cost of $9.9 million. The Company repurchased 91,800 shares of stock during the three months ended December 31, 2012. · Return on average assets was 0.50% for the year ended December 31, 2012 compared to 0.45% for the year ended December 31, 2011.Return on average assets improved to 0.73% for the three months ended December 31, 2012 compared to 0.56% for the three months ended September 30, 2012 and 0.41% for the three months ended December 31, 2011. · Net interest income increased $266,000, or 0.8%, to $31.7 million for the year ended December 31, 2012, compared to $31.5 million for the year ended December 31, 2011. The net interest margin was 3.21% for the year ended December 31, 2012, compared to 3.02% for the year ended December 31, 2011.The improved net interest margin is primarily due to the Company’s balance sheet restructuring in the second quarter of 2012. · Net interest income decreased $400,000, or 4.9%, to $7.8 million for the three months ended December 31, 2012, compared to $8.2 million for the three months ended September 30, 2012. This decrease was primarily driven by a $16.6 million decrease in the average balance of loans, due to the timing of commercial loan payoffs and new commercial loans during the fourth quarter, and an 18 basis point decrease in net interest margin to 3.11% from 3.29%, due to interest-earning assets repricing at a faster pace than interest-bearing liabilities. · The efficiency ratio was 64.3% for the year ended December 31, 2012 compared to 63.1% for the year ended December 31, 2011. · Noninterest income increased $3.0 million to $6.3 million for the year ended December 31, 2012, compared to $3.3 million for the year ended December 31, 2011.The increase is primarily due to net investment securities gains of $3.3 million for the year ended December 31, 2012, of which $952,000 was in the fourth quarter of 2012, compared to net investment securities gains of $730,000 for the year ended December 31, 2011.Additionally, equity in earnings of affiliate increased to $690,000 for the year ended December 31, 2012 from $245,000 for the year ended December 31, 2011 as a result of higher income and volumes from mortgage banking activities. · Excluding the loss on extinguishment of debt of $3.0 million in 2012, noninterest expense increased $2.1 million to $24.2 million for the year ended December 31, 2012, compared to $22.1 million for the year ended December 31, 2011.Assets acquired through foreclosure expense increased $1.4 million, of which $1.3 million related to an increase in valuation adjustments on assets acquired through foreclosure. Valuation adjustments on assets acquired through foreclosure were $1.9 million for the year ended December 31, 2012 compared to $657,000 for the year ended December 31, 2011. Salaries, benefits and other compensation increased $779,000, or 6.1%, for the year ended December 31, 2012 compared to the year ended December 31, 2011, primarily as a result of increased staffing and annual merit increases. · Noninterest expense increased $836,000 to $6.4 million for the three months ended December 31, 2012, compared to $5.6 million for the three months ended December 31, 2011.Assets acquired through foreclosure expense increased $725,000, of which $731,000 related to an increase in valuation adjustments on assets acquired through foreclosure. Valuation adjustments on assets acquired through foreclosure were $978,000 for the three months ended December 31, 2012 compared to $247,000 for the three months ended December 31, 2011. Salaries, benefits and other compensation increased $307,000, or 10.0%, for the three months ended December 31, 2012 compared to the three months ended December 31, 2011, primarily as a result of increased staffing and annual merit increases. Credit related items as of and for the quarter and year ended December 31, 2012 include: · The allowance for loan losses was $11.2 million, or 1.61% of total loans at December 31, 2012 compared to $11.2 million, or 1.64% of total loans at September 30, 2012 and $12.1 million, or 1.77% of total loans at December 31, 2011; · Total credit related costs, which include (i) provision for loan losses, (ii) valuation adjustments on assets acquired through foreclosure, offset by (iii) net gain on sale of assets acquired through foreclosure, totaled $1.4 million for the three months ended December 31, 2012, compared to $1.3 million for the three months ended September 30, 2012 and $2.9 million for the three months ended December 31, 2011.Credit related costs totaled $5.3 million for the year ended December 31, 2012, compared to $6.1 million for the year ended December 31, 2011. · Net loan charge-offs totaled $492,000 and $4.4 million for the quarter and year ended December 31, 2012, respectively, compared to $3.3 million and $6.1 million for the quarter and year ended December 31, 2011, respectively. · Nonperforming assets totaled $25.6 million at December 31, 2012 compared to $25.2 million at September 30, 2012 and $23.4 million at December 31, 2011. Fox Chase Bancorp, Inc. will host a conference call to discuss 2012 results on Wednesday, February 6, 2013 at 9:00 am EDT.The general public can access the call by dialing (888) 317-6016.A replay of the conference call will be available through March 20, 2013 by dialing (877) 344-7529; use Conference ID: 10024277. Fox Chase Bancorp, Inc. is a stock holding company of Fox Chase Bank. The Bank is a federally chartered savings bank originally established in 1867.The Bank offers traditional banking services and products from its main office in Hatboro, Pennsylvania and ten branch offices in Bucks, Montgomery, Chester, Delaware and Philadelphia Counties in Pennsylvania and Atlantic and Cape May Counties in New Jersey.For more information, please visit the Bank’s website at www.foxchasebank.com. This news release contains forward-looking statements within the meaning of the federal securities laws. Forward-looking statements can generally be identified by the fact that they do not relate strictly to historical or current facts.They often include words like “believe,” “expect,” “anticipate,” “estimate” and “intend” or future or conditional verbs such as “will,” “would,” “should,” “could” or “may.”Statements in this release that are not strictly historical are forward-looking and are based upon current expectations that may differ materially from actual results.These forward-looking statements involve risks and uncertainties that could cause actual results to differ materially from those anticipated by the statements made herein.These risks and uncertainties involve general economic trends, changes in interest rates, loss of deposits and loan demand to other financial institutions, substantial changes in financial markets; changes in real estate value and the real estate market, regulatory changes, possibility of unforeseen events affecting the industry generally, the uncertainties associated with newly developed or acquired operations, the outcome of pending litigation, and market disruptions and other effects of terrorist activities.The Company undertakes no obligation to update these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unforeseen events, except as required under the rules and regulations of the Securities and Exchange Commission. CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in Thousands, Except Per Share Data) Three Months Ended Twelve Months Ended December 31, December 31, (Unaudited) (Unaudited) (Audited) INTEREST INCOME Interest and fees on loans $ Interest on mortgage related securities Interest on investment securities available-for-sale Taxable 77 Nontaxable - 19 34 Other interest income 3 2 8 71 Total Interest Income INTEREST EXPENSE Deposits Short-term borrowings 12 3 38 5 Federal Home Loan Bank advances Other borrowed funds Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income after Provision for Loan Losses NONINTEREST INCOME Service charges and other fee income Net gain on sale of assets acquired through foreclosure - Impairment loss on real estate held for investment - - - ) Income on bank-owned life insurance Equity in earnings of affiliate Other 31 28 Total other-than-temporary impairment loss - - - ) Less: Portion of loss recognized in other comprehensive income (before taxes) - - - 46 Net other-than-temporary impairment loss - - - ) Net gains on sale of investment securities Net investment securities gains Total Noninterest Income NONINTEREST EXPENSE Salaries, benefits and other compensation Occupancy expense Furniture and equipment expense Data processing costs Professional fees Marketing expense 53 FDIC premiums Assets acquired through foreclosure expense Loss on extinguishment of debt - - - Other Total Noninterest Expense Income Before Income Taxes Income tax provision Net Income $ Earnings per share: Basic $ Diluted $ CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Dollars in Thousands, Except Share Data) December 31, December 31, (Unaudited) (Audited) ASSETS Cash and due from banks $ $ Interest-earning demand deposits in other banks Total cash and cash equivalents Investment securities available-for-sale Mortgage related securities available-for-sale Mortgage related securities held-to-maturity (fair value of $29,451 at December 31, 2012 and $41,758 at December 31, 2011) Loans, net of allowance for loan losses of $11,170 at December 31, 2012 and $12,075 at December 31, 2011 Federal Home Loan Bank stock, at cost Bank-owned life insurance Premises and equipment, net Assets acquired through foreclosure Real estate held for investment Accrued interest receivable Mortgage servicing rights, net Deferred tax asset, net Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits $ $ Short-term borrowings Federal Home Loan Bank advances Other borrowed funds Advances from borrowers for taxes and insurance Accrued interest payable Accrued expenses and other liabilities Total Liabilities STOCKHOLDERS' EQUITY Preferred stock ($.01 par value; 1,000,000 shares authorized, none issued and outstanding at December 31, 2012 and December 31, 2011) - - Common stock ($.01 par value; 60,000,000 shares authorized, 12,356,564 shares issued and outstanding at December 31, 2012 and 13,037,310 shares issued and outstanding at December 31, 2011) Additional paid-in capital Treasury stock, at cost (2,249,600 shares at December 31, 2012 and 1,524,900 shares at December 31, 2011) ) ) Common stock acquired by benefit plans ) ) Retained earnings Accumulated other comprehensive income, net Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ SELECTED CONSOLIDATED FINANCIAL AND OTHER DATA OF THE COMPANY (UNAUDITED) (Dollars in Thousands, Except Per Share Data) December 31, September 30, December 31, CAPITAL RATIOS: Stockholders’ equity (to total assets) (1) % % % Tier 1 capital (to adjusted assets) (2) Tier 1 risk –based capital (to risk-weighted assets) (2) Total risk-based capital (to risk-weighted assets) (2) ASSET QUALITY INDICATORS: Nonperforming Assets: Nonaccruing loans $ $ $ Accruing loans past due 90 days or more - Total nonperforming loans $ $ $ Assets acquired through foreclosure Total nonperforming assets $ $ $ Ratio of nonperforming loans to total loans % % % Ratio of nonperforming assets to total assets Ratio of allowance for loan losses to total loans Ratio of allowance for loan losses to nonperforming loans Impaired Loans: Nonperforming loans $ $ $ Troubled debt restructurings Other impaired loans - - Total impaired loans $ $ $ Past Due Loans: 30 - 59 days $
